DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2, 4, 8, 9, 12, 13, 15, 19, and 21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipate by US Patent Application Publication 2002/0048445 to Kordahi (hereinafter “US1”.
Regarding Claim 2, US1 describes a fiber optic splice assembly (see Figs 2, 7, and 8) comprising: a first plurality of optical fibers (F, F1); a second plurality of optical fibers (F) being spliced to the first plurality of optical fibers at an optical splice location (22; see [0024]-[0025]), wherein the first and second plurality of optical fibers are ribbonized (45a, 45b; see Figs 7-8); 
Regarding Claim 4, US1 describes the reinforcing element comprising a flexible material (“compliant material”, see [0033]).
 Regarding Claim 8, US1 describes the reinforcing element having a rectangular transverse cross-section (see Fig 8).
Regarding Claim 2, US1 describes the reinforcing element secured having a planar configuration (see Fig 8).
 Regarding Claim 12, US1 describes an optical fiber splice assembly (see Figs 2, 7, and 8) comprising: a first plurality of ribbonized optical fibers (F, F1, 45a, 45b); a second plurality of ribbonized optical fibers being spliced to the first plurality of ribobnized optical fibers at a splice location (22; see [0024]-[0025]); and a reinforcing element (46’, 46’’) for reinforcing the spliced first and second plurality of ribbonized optical fibers in a planar configuration (see Figs 7 and 8 and [0024]-[0025]).
Regarding Claim 13, US1 describes the reinforcing element glued adjacent to the splice location (via 47a, 47b; see [0026]). 
Regarding Claim 15, US1 describes the reinforcing element comprising a flexible material (“compliant material”, see [0033]). 
 Regarding Claim 19, US1 describes the reinforcing element having a planar configuration (see Figs 7-8).

Regarding Claim 21, US1 describes the reinforcing element (46’’) having no flanges (see Fig 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5-7, 10, 11, 14, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US1 as applied to Claims 2 or 12 above.
Regarding Claims 3, 5-7, 14, and 16-18, US1 is silent at to the thickness of the reinforcing element. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the reinforcing element of US1 having the claimed thicknesses. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing would have been to optimize design factors such as weight, cost, material properties, or manufacturability.
Regarding Claim 10, US1 describes the optical splice location is protected by heat shrink tube (40) and hot melt glue (47a, 47b). US1 is silent as to the material of these components. It is well-known in the art that heat shrink tubes or hot melt glue are commonly formed from . In re Leshin, 125 USPQ 416. The motivation for doing so would have been to make use of commonly available components in assembling the splice assembly of US1.
Regarding Claims 11 and 20, US1 is silent as to the mode of splicing used to join the optical fibers of US1. Fusion splicing is commonly known in the art for use to join optical fibers, including ribbonized fibers, in a permanent manner. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to splice the ribbonized fibers of US1 using fusion splicing. The motivation for doing so would have been to make use of a technique known to improve similar devices in the same way.
Conclusion
	The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/Primary Examiner, Art Unit 2874